Roberts, J.
Defendant helow propounded interrogatories to plaintiff below, requiring him to answer whether, or not, the consideration of the notes sued on, was an agreement to release a judgment in favor of James Turner, of whose estate plaintiff helow, Spear, was the administrator. He answered not only that such was the consideration of the notes, hut, also, that the release had been executed, and that the said judgment was barred by the statute of limitations. To the latter part of this answer, the plaintiff in error, Poster, objected, as not being responsive to his question, which objection was overruled.
This part of the answer was admissible, because it contained facts tending to Spear’s defence, against the fact admitted by him, and was closely connected with the fact on which he was interrogated. (Hart. Dig. Art. 737.) This question was fully discussed and decided in the case of Graham v. Stephen, 15 Tex. Rep. 88.
Judgment affirmed, with ten per cent, damages.
Judgment affirmed.